Citation Nr: 1437830	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to May 2008.  She also had additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issues on appeal for additional development in October 2010.

The issue of entitlement to service connection for the residuals of a traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


REMAND

Although the issues on appeal have been previously remanded, a review of the record reveals that further development is required prior to appellate review.  The Board's October 2010 remand included instructions that the Veteran be scheduled for a VA examination to address complaints of knee pain and ankle swelling and in-service diagnoses of patellofemoral syndrome.  An audiology examination was requested to address whether the Veteran had hearing loss disability and to discuss any auditory threshold shift noted in March 2008 prior to discharge from active service.

An April 2012 VA examination included diagnoses of patellofemoral pain syndrome and recurrent right ankle strain, but that the examiner stated the service treatment records identified in the October 2010 remand could not be located.  The examiner found that based upon a lack of documented complaints in service it was less likely the present disabilities were related to service.  However, service medical records documenting complaints of knee pain and ankle swelling and diagnoses of patellofemoral syndrome were uploaded to the electronic record on August 14, 2008.  Moreover, those records include a March 2008 report of medical history addressing the Veteran's history of knee problems during service.  

The Board also notes that on VA authorized audiological evaluation in April 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
15
5
0
0
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  However, the examiner noted that the March 2008 audiology test identified by the Board in its October 2010 remand could not be located.  The findings of another 2008 examination report noting normal hearing was reported and the examiner found it was less likely the Veteran's complaint of hearing loss was caused by or a result of an event in service.  An April 2012 VA medical examination also included a diagnosis of mild TBI, but found that the Veteran's variable pattern of tinnitus and decreased hearing were not consistent with TBI etiology.  It was noted she reported that her hearing problem seemed to be related to panic episodes.

The Board notes that the available electronic records, however, include a May 2008 QTC examination report noting pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
15
20
LEFT
30
20
25
15
20

The available service treatment records also include a Hearing Conservation Data report with audiogram findings on March 18, 2008, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
35
60
30
LEFT
40
35
60
55
60

Based upon the evidence of record, it is unclear if all pertinent records were available to the April 2012 examiners.  A remand by the Board confers on the claimant the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a clarifying opinion from the April 2012 VA examiner, or another appropriate medical specialist if that examiner is unavailable, addressing whether it is at least as likely as not (50 percent probability or greater) that any right knee or right ankle disability was were the result of service or a service-connected disability.  The examiner must review the appellate record, including service medical records uploaded to the electronic record on August 14, 2008, showing complaints of knee pain and ankle swelling and diagnoses of patellofemoral syndrome, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.
2.  Obtain a clarifying medical opinion from the April 2012 VA audiology examiner, or another appropriate audiologist if that examiner is unavailable, addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hearing loss as result of service.  The examiner should also provide an opinion whether it is at least as likely as not (50 percent probability or greater) any current bilateral hearing loss is due to or aggravated by service-connected tinnitus.  The examiner must review the appellate record, including service medical records uploaded on August 14, 2008, and the May 2008 QTC examination, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

